Case 19-12819-elf   Doc 70   Filed 03/30/20 Entered 03/31/20 08:38:43   Desc Main
                             Document      Page 1 of 4
Case 19-12819-elf   Doc 70   Filed 03/30/20 Entered 03/31/20 08:38:43   Desc Main
                             Document      Page 2 of 4
Case 19-12819-elf   Doc 70   Filed 03/30/20 Entered 03/31/20 08:38:43   Desc Main
                             Document      Page 3 of 4
Case 19-12819-elf      Doc 70   Filed 03/30/20 Entered 03/31/20 08:38:43              Desc Main
                                Document      Page 4 of 4




CONSENTED TO BY:

Date: March 13, 2020                      By: IslRebecca A. Solarz, Esquire
                                          Attorney for Movant

                                                             ,--------
     /
Date3 Z.       t/?--0                  �--                 --�
                                       Attorney for Debtor



                                         �_.!::,_���::.;ic...._60""'
                                         William C. Miller, Esquire   N
                                         Chapter 13 Trustee           'without prejudice to any
                                                                      trustee rights and remedies
                                    ORDER
Approved by the Court this_ 30thday of _______March _, 2020. However, the court retains
discretion regarding entry of any further order.



                                         Bankruptcy Judge
                                         Eric L. Frank




                                                                              BKAO00l.N00l
